ON REHEARINfl.
The argument submitted for the appellants, on the rehearing *231allowed in view of the importance of the principle enunciated in the foregoing opinion, although supported by a good many precedents, is highly technical and wholly ignores and puts out of view the equitable considerations underlying the interpretation the court has put upon the statute under which the sale was made. We are not at all convinced that the basis of the Virginia decisions cited in the opinion has been misapprehended. ■ They treated the sales as having been previously made without authority and sanctioned them, because they were fair, reasonable and advantageous to the infants when made, hot merely so at the dates of the applications made to the courts for ratification or confirmation thereof. They proceed upon the theory and interpretation announced in Hughes v. Johnson, 13 Gratt. 479, in which Allen, President, speaking for the court, said: “The propriety of the sale must be determined by ascertaining the condition of the estate at the time when the sale was made. If the sale was then necessary under the facts then existing, and was fairly made for a full price, it does not follow that mere irregularities in the proceedings, if any such occurred, would make it necessary to set the same aside upon a final hearing.” This doctrine was reaffirmed in Londons v. Echols, 17 Gratt. 15. Jurisdiction for correction of an error in such a sale was asserted by this court in Ammons v. Ammons, 50 W. Va. 390. Judge Beannon no doubt had the general principles of these decisions in mind and read them into the statute by way of interpretation, when he said in Fowler v. Lewis, 36 W. Va. 112, 128: “Acts beneficial to an infant, though unauthorized, are adopted and ratified by the law.” ' Sales beneficial to infants will not be set aside on the ground of irregularities therein. Cooper v. Hepburn, 15 Gratt. 551, 569. The principle is discussed in Brown v. Armisiead, 6 Rand. 594.
The plain purpose of the enactment of the provisions for sales of lands of infants, found in Chapter 83 of the Code, was to clothe courts of equity with a jurisdiction they are held in most of the states to have had inherently, namely, power to represent and act for infants, under all circumstances affecting their' property rights, and to be in law and fact their guardians pos--*232sessed of vastly greater authority than an ordinary guardian has. In those states, this authority is deemed to have been delegated to them by the state, occupying the status with reference to infants, accorded by the common law to the King of England, parens patriae. The argument is that the King-vested that part of his authority in the equity courts of' England, that our equity courts, at the dates of adoption of the American constitutions, already possessed such power and that they have not been .divested of it. Hine v. Morse. 218 U. S. 493; note to Heady v. Crouse, 120 Am. St. 643, 654; McCreary et al. v. Billing el al., Ann. Cas. 1915 A. 561. This is the doctrine of the courts of Alabama, Arkansas, Georgia, Illinois, Maryland, North Carolina, South Carolina and possibly Tennessee. It is denied in this state, Virginia, New York, Kentucky, Missouri and New Mexico. Hoback v. Miller, 44 W. Va. 635; Pierce’s Adm’r. v. Trigg’s Heirs, 10 Leigh 406; Faulkner v. Davis, 18 Gratt. 651; Walker v. Smyser's Ex’rs., 80 Ky. 620; Losey v. Stanley, 174 N. Y. 560; Kearney v. Vaughn, 50 Mo. 284; Bent v. Railway Co., 3 N. M. 1.58. Finding courts of equity without authority to make sales of the lands of infants, Virginia conferred it upon them by statute, because it was essential to the protection and advancement of their interests, as is held in those states in which the-jurisdiction is asserted as one inherently possessed. The legislative purpose was to confer that jurisdiction as fully and completely as it is held and exercised in other states without statutory authorization. It is not merely a naked power.' It is jurisdiction vested in a court of general jurisdiction. Hence, the statute conferring it ought to be interpreted broadly and liberally as it has been. In legal theory, the proceeding is always for the benefit of the infant, not adverse to him in any sense. The procedure prescribed by the statute is similar to that of general equity practice in such cases, and its purpose is to safeguard the interests of the infants as well as those of others concerned, but nothing in the statute declares that omission of any prescribed step shall render a sale utterly void. Compliance therewith is not necessarily jurisdictional. Whether it is or not depends upon the interpretation given the statute. The Virginia au*233thorities referred to here and in ■ the original opinion prove that it is not and that non-compliance is a mere irregularity in procedure, affording ground of avoidance, unless the purchaser can show the sale was legally justifiable by the facts and circumstances obtaining at the daté of the sale. Kearney v. Vaughn, 50 Mo. 284, holds that, if the court, in making such a sale, exceeds its powers under the law? its act is not a naked assumption of power, as might be the case if the tribunal had no jurisdiction. Here, the statute vests the jurisdiction and prescribes procedure. It does not merely .confer a naked power upon some individual or administrative tribunal. It confers jurisdiction upon a court, in respect of a matter as to which, in the opinion of a majority of the courts of this country, it already had jurisdiction. 14 R. 0. L. 267. A power of amendment or ratification is so necessary to equitable and just results in the exercise of authority to sell the real estate of infants, that it has been recognized and allowed in the case of a defective sale made by a guardian, not by a court. Mock v. Chalstrom, 121 Ia. 411.
The jurisdiction of the court is the same in a summary proceeding as in a suit. They differ only in procedure. The former was authorized to avoid expense and to simplify and expedite such sales. Its policy is the same as that of the statute authorizing judgments by motion upon notice.

Reversed and remanded.